EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email on May 21, following up the proposal of the amendment during an interview with Jerry Meyer and Morgan Rosenberg on May 20, 2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method of manufacturing at least a root section (30) of a wind turbine blade (10, 110, 310), the root section (30) comprising a composite structure with a fibre-reinforced polymer material including a polymer matrix and fibre-reinforcement material, the method comprises the steps of:
           a) providing at least a first mould part (40, 140) for manufacturing at least a first root section part (31) of said root section, the first mould part (40, 140) having a longitudinal direction and comprising a first mould surface (42, 142), the first mould surface (42, 142) defining at least a part of an outer surface of said first root section part (31) manufactured in the first mould part (42, 142), the first mould surface (42, 142) having an end part (44, 144) with a first radius of curvature (R1);
R1) and the inner surface (54, 154, 254) has a second radius of curvature (R2) being smaller than the first radius of curvature (R1), and wherein the mould inlays comprise a proximal end and a distal end, the mould inlays being arranged so that the proximal end is arranged nearest the end part and the distal end is arranged farthest from the end part, and wherein the distal end of the mould inlay is tapered, the second radius of curvature (R2) corresponding to the distal end, and wherein the mould inlay (50, 150, 250) is curved;
           c) providing fibre-reinforcement material (60, 62; 160, 162; 360, 362) and fastening means (64, 164, 264, 364) for fastening a connection part of the root section (30) to a hub of a wind turbine (2) on top of the mould inlay (50, 150, 250) and the first moulding surface (40, 140), and optionally also sandwich core material, wherein the connection part of the root section (30) has a cylindrical contour along an entirety thereof, the connection part of the root section (30) having a radius of curvature equal to the second radius of curvature (R2);
           d) providing resin to the fibre-reinforcement material (60, 62; 160, 162; 360, 362); and
           e) curing the resin in order to form the composite structure.
 
Claim 9. (Currently Amended) A mould part and mould inlay combination, comprising:
           a mould part (40, 140) for manufacturing at least a root section part, the mould part (40, 140) having a longitudinal direction and comprising a first mould surface (42, 142), the first mould surface (42, 142) defining at least a part of an outer surface of said root section part, the mould part (40, 140) R1, R1’); and
           a mould inlay (50, 150, 250, 350) comprising an outer surface (52, 152, 252, 352) and an inner surface (54, 154, 254, 354), the mould inlay (50, 150, 250, 350) being adapted for being arranged on top of the mould surface (42, 142) at the end part (44, 144) of the mould part (40, 140) so as to change a radius of curvature of the mould surface (42, 142), the outer surface (52, 152, 252, 352) having a radius of curvature corresponding to the first radius of curvature (R1, R1’) and the inner surface (54, 154, 254, 354) having a second radius of curvature (R2, R2’) being smaller than the first radius of curvature (R1, R1’), and wherein the mould inlays comprise a proximal end and a distal end, the mould inlays being adapted for being arranged so that the proximal end is arranged nearest the end part and the distal end is arranged farthest from the end part, and wherein the distal end of the mould inlay is tapered, the second radius of curvature (R2, R2’) corresponding to the distal end, and wherein the mould inlay (50, 150, 250) is curved.
 
Claim 18. (Currently Amended) A method of manufacturing at least a root section (30) of a wind turbine blade (10, 110, 310), the root section (30) comprising a composite structure with a fibre-reinforced polymer material including a polymer matrix and fibre-reinforcement material, the method comprises the steps of:
           a) providing at least a first mould part (40, 140) for manufacturing at least a first root section part (31) of said root section, the first mould part (40, 140) having a longitudinal direction and comprising a first mould surface (42, 142), the first mould surface (42, 142) defining at least a part of an outer surface of said first root section part (31) manufactured in the first mould part (42, 142), the first mould surface (42, 142) having an end part (44, 144) with a first radius of curvature (R1);
R1) and the inner surface (54, 154, 254) has a second radius of curvature (R2) being smaller than the first radius of curvature (R1), and wherein the mould inlays comprise a proximal end and a distal end, the mould inlays being arranged so that the proximal end is arranged nearest the end part and the distal end is arranged farthest from the end part, and wherein the distal end of the mould inlay is tapered, the second radius of curvature (R2) corresponding to the distal end, and wherein the mould inlay (50, 150, 250) is curved;
           c) providing fibre-reinforcement material (60, 62; 160, 162; 360, 362) and fastening means (64, 164, 264, 364) for fastening the root section (30) to a hub of a wind turbine (2) on top of the mould inlay (50, 150, 250) and the first moulding surface (40, 140), and optionally also sandwich core material, wherein the fastening means (64, 164, 264, 364) has a cylindrical contour corresponding to a cylindrical contour of the root section (30);
                d) providing resin to the fibre-reinforcement material (60, 62; 160, 162; 360, 362); and
                e) curing the resin in order to form the composite structure, 
                wherein the distal end of the mould inlay is tapered such that an inner surface of the distal end has a constant radius of curvature equal to the second radius of curvature (R2) and an outer surface of the distal end varies in radius of curvature from a radius of curvature equal to the first radius of curvature (R1) and towards the second radius of curvature (R2).
 

           a) providing at least a first mould part (40, 140) for manufacturing at least a first root section part (31) of said root section, the first mould part (40, 140) having a longitudinal direction and comprising a first mould surface (42, 142), the first mould surface (42, 142) defining at least a part of an outer surface of said first root section part (31) manufactured in the first mould part (42, 142), the first mould surface (42, 142) having an end part (44, 144) with a first radius of curvature (R1);
           b) providing a mould inlay (50, 150, 250) having an outer surface (52, 152, 252) and an inner surface (54, 154, 254) on top of the first mould surface (42, 142) with the outer surface (52, 152, 252) facing the first mould surface (42, 142) such that the mould inlay (50, 150, 250) extends at least from the end part (44, 144) along a longitudinal section of the first mould surface (42, 142), the mould inlay (50, 150, 250) having an outer surface (52, 152, 154) which at least at the end part (44, 144) has a radius of curvature corresponding to the first radius of curvature (R1) and the inner surface (54, 154, 254) has a second radius of curvature (R2) being smaller than the first radius of curvature (R1), and wherein the mould inlays comprise a proximal end and a distal end, the mould inlays being arranged so that the proximal end is arranged nearest the end part and the distal end is arranged farthest from the end part, and wherein the distal end of the mould inlay is tapered, the second radius of curvature (R2) corresponding to the distal end, and wherein the mould inlay (50, 150, 250) is curved;
                c) providing fibre-reinforcement material (60, 62; 160, 162; 360, 362) and fastening means (64, 164, 264, 364) for fastening the root section (30) to a hub of a wind turbine (2) on top of the mould inlay (50, 150, 250) and the first moulding surface (40, 140), and optionally also sandwich core material, 
                d) providing resin to the fibre-reinforcement material (60, 62; 160, 162; 360, 362); and
                e) curing the resin in order to form the composite structure, 
                wherein the distal end of the mould inlay is tapered such that an outer surface of the distal end has a constant radius of curvature equal to the first radius of curvature (R1) and an inner surface of the distal end varies in radius of curvature from a radius of curvature equal to the second radius of curvature (R2) and towards the first radius of curvature (R1).
 
Claim 20. (Currently Amended) A method of manufacturing at least a root section (30) of a wind turbine blade (10, 110, 310), the root section (30) comprising a composite structure with a fibre-reinforced polymer material including a polymer matrix and fibre-reinforcement material, the method comprises the steps of:
           a) providing at least a first mould part (40, 140) for manufacturing at least a first root section part (31) of said root section, the first mould part (40, 140) having a longitudinal direction and comprising a first mould surface (42, 142), the first mould surface (42, 142) defining at least a part of an outer surface of said first root section part (31) manufactured in the first mould part (42, 142), the first mould surface (42, 142) having an end part (44, 144) with a first radius of curvature (R1);
           b) providing a mould inlay (50, 150, 250) having an outer surface (52, 152, 252) and an inner surface (54, 154, 254) on top of the first mould surface (42, 142) with the outer surface (52, 152, 252) facing the first mould surface (42, 142) such that the mould inlay (50, 150, 250) extends at least from the end part (44, 144) along a longitudinal section of the first mould surface (42, 142), the mould inlay (50, 150, 250) having an outer surface (52, 152, 154) which at least at the end part (44, 144) has a radius of curvature corresponding to the first radius of curvature (R1) and the inner surface (54, 154, 254) has a R2) being smaller than the first radius of curvature (R1), and wherein the mould inlays comprise a proximal end and a distal end, the mould inlays being arranged so that the proximal end is arranged nearest the end part and the distal end is arranged farthest from the end part, and wherein the distal end of the mould inlay is tapered, the second radius of curvature (R2) corresponding to the distal end;
           c) providing fibre-reinforcement material (60, 62; 160, 162; 360, 362) and fastening means (64, 164, 264, 364) for fastening the root section (30) to a hub of a wind turbine (2) on top of the mould inlay (50, 150, 250) and the first moulding surface (40, 140), and optionally also sandwich core material, wherein the fastening means (64, 164, 264, 364) has a cylindrical contour corresponding to a cylindrical contour of the root section (30);
           d) providing resin to the fibre-reinforcement material (60, 62; 160, 162; 360, 362); and
           e) curing the resin in order to form the composite structure, wherein the mould inlay 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 and 12-15 directed to an invention non-elected with traverse in the reply filed on August 24, 2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a further review of the art by the Examiner, the Examiner determined that the modification of the base reference of Sorensen by Johansen and Breest, would provide for an inlay in generic molding process, and even said inlay being at a taper, to provide a change in diameter/curvature of the structure being molded, such an inlay as Breest would provide would be either a planer wedge shape, or at best a series of such shapes having a generally linear surface as discussed on Page 9 of the Office action of September 25, 2020, first two lines, and in Breest Figures 7-7c and Page 6, ¶60-64.  While the office feels this could result in a roughly curved shape through a series of discreet inlays, and the Instant Specification of the Applicant acknowledges the inlay could be series of discrete shapes, on Page 15, First paragraph, last sentence, the Applicant also has under their disclosure a single inlay shaped with a semicircular or circular curvature a unique inlay shape explicitly formed for suitability of adjusting a cylindrical root to various tapered shapes.  While this feature was absent from claims 1, 9, 18, and 19, the office is aware this feature was present previously in claim 20, which the office incorrectly interpreted as the series of discrete mold inlays forming a semi-circular shape in combination, rather than any individual mold inlay being semicircular/circular.  As the inlay being circular is an express adaption for accommodating wind turbine root molds, and was not present in the base reference of Breest, the office would only feel the change in shape would be applicable under one of two circumstances, the reference Breest considered such an alternative shape; which Breest does not and discussed above, or there was an intervening reference disclosing adapting inlay shapes for wind turbine roots, which the office has not during a search of the prior art fields disclosed in the search notes of this allowance.  Thus the office considers this feature to represent an inventive adaption the applicant has made over generic molding and modular molding arts, to expressly accommodate wind turbine roots and make the molding process of wind turbine roots more accessible/simple/cost effective.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745